DETAILED ACTION
This communication is responsive to applicant’s response filed March 21, 2022. Applicant’s amendments and remarks have been carefully considered.
Claim(s) 1, 3-4 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Just (US 8,397,329).
Just discloses a tread strip for a vehicle including inner part 20 and outer part 22, wherein outer part 22 includes accommodating groove 46 that extends along a longitudinal axis with a groove length, and inner part 20 is at least partially inserted into groove 46. The structure of Just is considered to include the features of instant claim 1.
Regarding instant claim 3, consider the structure of Just, wherein outer part 22 is considered to include an intermediate part between two end parts/attachment portions, which are capable of being attached to the inner part.
Regarding instant claim 4, consider the structure of Just, wherein inner part 20 has an intermediate portion between two end portions, which are capable for attachment to the outer part.
Regarding instant claim 10, consider the structure of Just, wherein the groove and tongue connection 38, 42 are readable as an intermediate part disposed between the inner and outer parts.
Regarding instant claim 11, consider the structure of Just, wherein inner and outer parts 20, 22 are connected to each other non-positively and/or positively.
Regarding instant claim 12, consider the structure of Just, wherein the inner and outer parts, each is configured as a single part. 

Regarding instant claim 14, consider vehicle 10 shown in Fig. 1 of Just.
Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flajnik (US 8,016,309).
Flajnik discloses a tread strip including an inner part having intermediate portion 22 and end portions 50, and outer part 32 including an accommodating groove extending along a longitudinal axis with a groove length; wherein, the inner part is at least partially inserted into the accommodating groove. The structure of Lanoue is considered to include the features recited in instant claim 1.
Regarding instant claim 4, the inner part of Flajnik includes intermediate portion 22 between two end portions 50, which have a configuration capable for attachment to the inner and outer parts.
Regarding instant claim 5, inner part 22 of Flajnik includes the longest dimension as its length, the shortest dimension as its height and the intermediate dimension as its width, wherein the inner part width of two end portions 50 is greater than the inner part width of intermediate portion 22. 
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by International reference (WO 2005/108161).
The WO reference discloses tread strip 10 for vehicles (Figs. 1a-1c), wherein the tread strip is formed of at least two parts, which includes an inner part 14 attached to the vehicle and outer part 13 attached to the inner part 14, and wherein the inner part .
Claims 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617